DETAILED ACTION
Claims 1-11 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
Claims 2-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the first block".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations “a modal group” and “a modal group”.  The metes and bounds of these limitations are unclear.  In particular, are these the same modal group (i.e., a 
Claim 3 recites the limitations “one block” and “one block”.  The metes and bounds of these limitations are unclear.  In particular, are these the same one block (i.e., one block and the one block) or different one blocks (i.e., a first one block and a second one block)?
Claim 4 recites the limitation "the last block".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations “a combination of preparatory function codes from a fixed cycle preparatory function code to an interpolation preparatory function code” and “a fixed cycle preparation function code”.  The metes and bounds of these limitations are unclear.  In particular, is the fixed cycle preparatory function code being replaced the same (i.e., a combination of . . . a fixed cycle preparatory function code and the fixed cycle preparation function code) or different (i.e., a combination of . . . a first fixed cycle preparatory function code and a second fixed cycle preparation function code) from the fixed cycle preparation function code in the combination?
Claim 10 recites the limitation "the content".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2010/0125837 (Lobo).


Claim 1:
The cited prior art describes an optimization device comprising: (Lobo: “This invention relates generally to computing devices, and more specifically to methods and systems for redundant exception handling code removal.” Paragraph 0001; “The present disclosure allows for the identification and removal of redundant code in programs. Compiled object files for the program may be optimized at link time by removing redundant exception handling code. The identification and removal of redundant code in a program may allow the optimized program to be a smaller size than an unoptimized version of the program including the redundant code. As such, the optimized program may occupy less space in cache, memory, and/or various storage media. Additionally, the optimized program may have improved runtime performance over an unoptimized version of the program due to improved paging, caching, and exception table lookup.” Paragraph 0053)
a block analysis unit configured to analyze a preparatory function code and/or an auxiliary function code for each of a plurality of blocks included in a first program; (Lobo: “With respect to operation 201, the at least one processing unit 102 may create a call graph for a program stored in the at least one memory 103 and/or the at least one storage medium 104. Caller/callee relationships among one or more functions in the program may be described in the call graph.” Paragraph 0034; “In a first operation 201, create a call graph for a program that has been translated from source code.  In a second operation 202, analyze the call graph to identify redundant exception handling code in the program.” Paragraph 0033; “The operation 202 of analyzing the call graph to identify redundant exception handling code in the program may involve utilizing the call graph to identify at least one function which includes at least a portion of the redundant exception handling code.” Paragraph 0035; “By way of example of method 200, FIG. 3A illustrates a call graph 300 of a program. The call graph 300 illustrates that function Main( ) calls functions Foo( ), Zoo( ), and Bar( ). Function Foo( ) calls functions Moo( ), Yoo( ) and Bar( ). Function Bar( ) calls functions Yoo( ) and Woo( ). Function Moo( ) calls function Xoo( ). Function Yoo( ) calls function Xoo( ). Functions Main( ), Foo( ), Bar( ), Moo( ), and Yoo( ) may include stack unwind code in the event that an exception is thrown by a function in their callee chain. Functions Zoo( ), Xoo( ), and Woo( ) may not include stack unwind code as functions Zoo( ), Xoo( ), and Woo( ) do not call another function.” Paragraph 0043)
a code processing unit configured to perform a process on the preparatory function code and/or the auxiliary function code in a plurality of successive blocks based on a result of the analysis by the block analysis unit and optimize the first program; and (Lobo: “In a second operation 202, analyze the call graph to identify redundant exception handling code in the program.  In a third operation 203, remove the redundant exception handling code from the program.” Paragraph 0033; “The operation 203 of removing the redundant exception handling code from the program may comprise removing redundant exception handling code included in at least one function. The operation 203 of removing the redundant exception handling code from the program may comprise removing at least one entry for the at least one function from an exception lookup table. Removing the at least one entry for the at least one function from the exception lookup table may comprise deleting the entry and compressing the exception lookup table such that the memory footprint (the amount of memory required to contain the exception lookup table) of the exception table is reduced by the size of the at least one entry.” Paragraph 0041; “By way of example of method 200, FIG. 3A illustrates a call graph 300 of a program. The call graph 300 illustrates that function Main( ) calls functions Foo( ), Zoo( ), and Bar( ). Function Foo( ) calls functions Moo( ), Yoo( ) and Bar( ). Function Bar( ) calls functions Yoo( ) and Woo( ). Function Moo( ) calls function Xoo( ). Function Yoo( ) calls function Xoo( ). Functions Main( ), Foo( ), Bar( ), Moo( ), and Yoo( ) may include stack unwind code in the event that an exception is thrown by a function in their callee chain. Functions Zoo( ), Xoo( ), and Woo( ) may not include stack unwind code as functions Zoo( ), Xoo( ), and Woo( ) do not call another function.” Paragraph 0043)
a program generation unit configured to generate the first program optimized by the code processing unit as a second program. (Lobo: “In operation 204, concatenate the program into a binary file after the redundant exception handling code has been removed and/or store the program to a machine readable medium after the redundant exception handling code has been removed.” Paragraph 0033; “The at least one processing unit 102 may concatenate the program into a binary file after the redundant exception handling code has been removed. The at least one processing unit 102 may store the program to the at least one storage medium 104 after the redundant exception handling code has been removed. The at least one processing unit 102 may also concatenate the program into a binary file after the redundant exception handling code has been removed and then store the binary file to the at least one storage medium 104.” Paragraph 0042)

Claim 2:
The cited prior art describes the optimization device according to claim 1, 
wherein the code processing unit includes a deletion processing unit configured to delete a preparatory function code from every block other than the first block among the plurality of successive blocks in a case where the preparatory function code in one block is not a code that only affects the one block, and (Lobo: see the successive blocks of Main(), Bar(), Yoo() and Xoo() and the deletion of the stack unwind code for Bar() and Yoo() as the stack unwind code is redundant as illustrated in figures 3A, 3B and as described in paragraphs 0043, 0044, 0045, 0046; “The stack unwind code in functions Bar( ) and Yoo( ) is redundant as no function in their callee chain is capable of throwing an exception. Therefore, the stack unwind code in functions Bar( ) and Yoo( ) may be removed, as illustrated by the shading of functions Bar( ) and Yoo( ) in FIG. 3B.” paragraph 0044)
the preparatory function code in the one block is the same as a preparatory function code in any other block adjacent to the one block. (Lobo: see the stack unwind code functions as described in paragraphs 0043, 0044, 0045, 0046; “Functions Main( ), Foo( ), Bar( ), Moo( ), and Yoo( ) may include stack unwind code in the event that an exception is thrown by a function in their callee chain” paragraph 0043)

Claim 6:
The cited prior art describes the optimization device according to claim 1, wherein the program generation unit generates the second program to replace the first program. (Lobo: “In operation 204, concatenate the program into a binary file after the redundant exception handling code has been removed and/or store the program to a machine readable medium after the redundant exception handling code has been removed.” Paragraph 0033; “The at least one processing unit 102 may concatenate the program into a binary file after the redundant exception handling code has been removed. The at least one processing unit 102 may store the program to the at least one storage medium 104 after the redundant exception handling code has been removed. The at least one processing unit 102 may also concatenate the program into a binary file after the redundant exception handling code has been removed and then store the binary file to the at least one storage medium 104.” Paragraph 0042)

Claim 7:
The cited prior art describes the optimization device according to claim 1, wherein the program generation unit generates the second program as a new program differing from the first (Lobo: see the deletion of the code from the program (i.e., new program) as illustrated in figures 3C, 3D and as described in paragraph 0045; “In operation 204, concatenate the program into a binary file after the redundant exception handling code has been removed and/or store the program to a machine readable medium after the redundant exception handling code has been removed.” Paragraph 0033; “The at least one processing unit 102 may concatenate the program into a binary file after the redundant exception handling code has been removed. The at least one processing unit 102 may store the program to the at least one storage medium 104 after the redundant exception handling code has been removed. The at least one processing unit 102 may also concatenate the program into a binary file after the redundant exception handling code has been removed and then store the binary file to the at least one storage medium 104.” Paragraph 0042)

Claim 8:
The cited prior art describes the optimization device according to claim 1, further comprising an information output unit configured to output information indicating the content of the process performed by the code processing unit to a block immediately before or after a block including the processed preparatory function code or the processed auxiliary function code. (Lobo: “FIG. 3C illustrates code for function Yoo( ) and corresponding sections of the exception lookup table of the program for function Yoo( ). As is illustrated, function Yoo( ) includes code L1 to call function Xoo( ) and stack unwind code L_ex1 for the function call to function Xoo( ). The exception lookup table includes entry1 which references code L1 and stack unwind code L_ex1, specifying that if function Xoo( ) throws an exception the stack unwind code for L1 is located at L_ex1. However, as stated above, function Xoo( ) is not capable of throwing an exception and the stack unwind code for function Yoo( ) is redundant and can be deleted. FIG. 3D illustrates the stack unwind code deleted from the code for function Yoo( ) and entry1 deleted from the exception lookup table. Thus, the size of the program and the exception lookup table has been reduced.” Paragraph 0045)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0125837 (Lobo) in view of U.S. Patent Application Publication No. 2010/0063608 (Miller).


Claim 9:
Narutani does not explicitly describe a human-display interface or input unit as described below.  However, Miller teaches the human-display interface and the input unit as described below.  
The cited prior art describes the optimization device according to claim 1, further comprising: 
a human-machine interface; and (Miller: “Further, the operator interface 12 includes an operator input device that allows an operator to control and enter data into the PNC system 2 and a PLC output device that provides a visual display for an operator to receive feedback and process information, as described in further detail below. Additionally, in the present embodiment, one or more part program(s) 19 are installed (or pre-installed prior to operation) upon the PNC system 2.” Paragraph 0018)
an input unit configured to receive, from an operator, a selection of an industrial machine in which the first program is to be executed, using the human-machine interface, (Miller: “Further, the operator interface 12 includes an operator input device that allows an operator to control and enter data into the PNC system 2 and a PLC output device that provides a visual display for an operator to receive feedback and process information, as described in further detail below. Additionally, in the present embodiment, one or more part program(s) 19 are installed (or pre-installed prior to operation) upon the PNC system 2.” Paragraph 0018; “Further, the method includes receiving a second selection signal at the operator interface indicating a second selection of a machine tool that is to perform a process in accordance with the selected part program, decoding the selected part program into commands and associated real value axis positions, and storing the commands and associated real value axis positions and generating instructions to execute the commands. Additionally, the method includes communicating the commands and associated real value axis positions at least indirectly to both the operator interface and machine tool, so that the machine tool operates based upon the selected part program and so that a representation of an execution of the selected part program is displayed at the operator interface.” Paragraph 0008; “a select sub-screen 35 allows an operator to select one or more machine tool(s) 8 or machine tool portion(s) the selected program is assigned to run on” paragraph 0031)
wherein the code processing unit changes the process to be performed on the first program based on the selected industrial machine. (see the differences based on a selected machine in Miller and the processing in Lobo; “As discussed above, the PNC system 2 can be used to control multiple machine tools 8 and run multiple part programs/processes either simultaneously or sequentially. Referring to FIG. 12, in one embodiment where one or more part programs have been selected to be run on multiple machine tools 8, the PNC system 2 can establish local routines (pre-process, path, etc.) for each machine tool 8 that can be processed simultaneously, while common routines (program manage, edit program, edit offsets etc.) are shared by all the selected machine tools 8.” Paragraph 0058; Miller: ;Lobo: “In a second operation 202, analyze the call graph to identify redundant exception handling code in the program.  In a third operation 203, remove the redundant exception handling code from the program.” Paragraph 0033; “The operation 203 of removing the redundant exception handling code from the program may comprise removing redundant exception handling code included in at least one function. The operation 203 of removing the redundant exception handling code from the program may comprise removing at least one entry for the at least one function from an exception lookup table. Removing the at least one entry for the at least one function from the exception lookup table may comprise deleting the entry and compressing the exception lookup table such that the memory footprint (the amount of memory required to contain the exception lookup table) of the exception table is reduced by the size of the at least one entry.” Paragraph 0041; “By way of example of method 200, FIG. 3A illustrates a call graph 300 of a program. The call graph 300 illustrates that function Main( ) calls functions Foo( ), Zoo( ), and Bar( ). Function Foo( ) calls functions Moo( ), Yoo( ) and Bar( ). Function Bar( ) calls functions Yoo( ) and Woo( ). Function Moo( ) calls function Xoo( ). Function Yoo( ) calls function Xoo( ). Functions Main( ), Foo( ), Bar( ), Moo( ), and Yoo( ) may include stack unwind code in the event that an exception is thrown by a function in their callee chain. Functions Zoo( ), Xoo( ), and Woo( ) may not include stack unwind code as functions Zoo( ), Xoo( ), and Woo( ) do not call another function.” Paragraph 0043)
One of ordinary skill in the art would have recognized that applying the known technique of Lobo, namely, removing redundant code, with the known techniques of Miller, namely, programming a numerical control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lobo to optimize code by removing .


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0125837 (Lobo) in view of U.S. Patent Application Publication No. 2012/0239978 (Narutani).


Claim 10:
Lobo does not explicitly describe a display unit as described below.  However, Narutani teaches the display unit as described below.  
The cited prior art describes the optimization device according to claim 1, further comprising a display unit configured to display information indicating the content of the process performed by the code processing unit. (see the display of analysis data in Narutani and the call graph analysis in Lobo; Narutani: see the display of the sequence, motion, and I/O components of the tasks as illustrated in figures 8, 9 and as described in paragraphs 0186, 0176; Lobo: “In a second operation 202, analyze the call graph to identify redundant exception handling code in the program.  In a third operation 203, remove the redundant exception handling code from the program.” Paragraph 0033)


Claim 11:
Lobo does not explicitly describe a display unit as described below.  However, Narutani teaches the display unit as described below.  
The cited prior art describes the optimization device according to claim 10, wherein the display unit displays an estimated value of an execution time of the generated second program based on the process performed by the code processing unit. (Narutani: see the display of the estimated execution time for tasks A and B as illustrated in figures 8, 9 and as described in paragraphs 0173, 0174, 0186; see the first control program 340 and second control program 236 generated from the control source program 330 as illustrated in figure 6 and as described in paragraphs 210, 0113; “In the example of the display screen of estimated execution time shown in FIG. 8, the control programs A and B shown in FIG. 4 are subjected to execution time estimation. In the display screen, the control program A and the control program B are respectively indicated as "TASK A" and "TASK B".” paragraph 0174)
Lobo and Narutani are combinable for the same rationale as set forth above with respect to claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2004/0019770 (Kawahito) describes changing the execution order of the instructions.  However, Kawahito does not describe rearranging coordinate values to minimize a moving distance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116